DETAILED ACTION
This Office Action is in response to the Response After Final Action and accompanying After Final Consideration Program Request filed 7/20/2022.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance for Claims 1-7 and 9-15:
The closest found prior art is Mahurin et al. (US 2018/0081634) and Nogueira et al. (US 2013/0339564).  Mahurin teaches a function approximation system for an input floating-point number using piecewise polynomials, comprising a lookup table storing a plurality of power series coefficients for each interval or index, wherein a range for the input number is identified, each input range is defined by a start value and stop value, the corresponding coefficient(s) are read from the memory, and the function approximation calculation is performed using the stored coefficients.  Nogueira teaches a lookup-table based function approximation circuit, comprising a control register set comprising a plurality of threshold values, i.e. start values, that define a plurality of ranges, and determining a range corresponding to a floating point input value by comparing the floating point input value to at least two of the plurality of start values.
However, neither reference teaches a lookup-table based function approximation which calculates an output value by evaluating a power series approximation corresponding to a first floating point input value, and determine that a second floating point input value corresponds to a special case, and output a value corresponding to the special case.  Thus, the closest found prior art fails to disclose the lookup-table based function approximation required by independent Claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182